Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  April 25, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  141863                                                                                                 Michael F. Cavanagh
                                                                                                               Marilyn Kelly
                                                                                                         Stephen J. Markman
                                                                                                         Diane M. Hathaway
                                                                                                             Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                   SC: 141863
                                                                      COA: 287950
                                                                      Wayne CC: 08-005195-FC
  JOSEPH THOMAS PAUPORE,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 12, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

           YOUNG, C.J., not participating because he is closely acquainted with a relative of a
  party.

           ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             April 25, 2011                      _________________________________________
           h0418                                                                 Clerk